DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 10-14, 16-17, 20 and 22-54 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-4, 10-14, 16-17 and 20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "an electrical contact electrically-coupled in parallel with the superconducting wire, wherein the electrical contact has a resistance that is less than a resistance of the superconducting wire while at least one narrow portion of the superconducting wire is in a non- superconducting state.”
Claims 22-32 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of " the electrical current supplied by the current source is selected so as to maintain the superconducting wire in a superconducting state in the absence of incident photons from the optical waveguide, the narrow portions of the superconducting wire are configured to transition from a superconducting state to a non-superconducting state in response to an incident photon from the optical waveguide, and the wide portions are sized so as to remain in the superconducting state regardless of a state of the narrow portions.”

Claims 44-54 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the optical waveguide includes a plurality of coupling portions, the optical waveguide is positioned so that a first coupling portion is separated from a first narrow portion of the superconducting wire by a first distance such that the first coupling portion is evanescently coupled to the first narrow portion, and a second coupling portion of the plurality of coupling portions, downstream from the first coupling portion, is separated from a second narrow portion of the superconducting wire by a second distance, less than the first distance, such that a coupling efficiency between the second coupling portion and the second narrow portion is greater than a coupling efficiency between the first coupling portion and the first narrow portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fong et al. (Patent No. US 10,454,016 B2) discloses a photon detector including a graphene-insulating-superconducting junction configured as a temperature sensor.
You et al. (Patent No. US 9,954,158 B2) discloses a method and a device for reducing the extrinsic dark count of a superconducting nanowire single photon detector (SNSPD).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878